Citation Nr: 0433237	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart disability 
associated with rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
March 1962, and from June 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2003 and March 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.


REMAND

At a September 2004 hearing before the undersigned Veterans 
Law Judge, the veteran's representative requested that 
consideration of the veteran's appeal be held in abeyance for 
120 days pending submission of new evidence in the form of a 
statement from the veteran's cardiologist, Dr. L.W.  

As a general rule, if further evidence is timely received by 
the Board, the Board must remand the case to the agency of 
original jurisdiction, unless the appellant or the 
appellant's representative waives the right to initial 
consideration by the agency of original jurisdiction.  69 
Fed. Reg. 53807 (Sept. 3, 2004) (to be codified at 
38 U.S.C.A. § 20.1304(c)).

Dr. L.W.'s statement, dated October 15, 2004, was received by 
the Board in October 2004.  Since neither the veteran nor the 
veteran's representative has explicitly waived the right to 
initial consideration by the agency of original jurisdiction, 
the case must be remanded.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should consider the issue on 
appeal in light of the additional 
evidence that has been associated 
with the file since April 2004.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.   

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

